CODE OF BUSINESS CONDUCT AND ETHICS Precision Aerospace Components, Inc. and Subsidiaries Page 1 TABLE OF CONTENTS Introduction 3 1. Conflicts of Interest 3 2. Interest in Other Business Organizations 4 3. Gifts, Gratuities and Payments to FCC Employees 4 4. Public disclosure of the facts would not embarrass the Company 4 5. Corporate Opportunities Converted to Personal Benefit 5 6. Fair Dealing with Customers, Suppliers, Competitors and Others 5 7. Company Records and Preservation of Assets 5 8. Proprietary or Confidential Information 6 9. Compliance with Laws, Rules and Regulations 6 10. Public Communications 6 11. Insider Trading 6 12. Gifts, Gratuities and Payments by the Company 7 13. Political Contributions 8 14. Non-Discrimination and Non Harassment 8 15. Substance Abuse 8 16. Electronic Communications 8 17. Environmental Responsibilities 9 18. Compliance with Antitrust Laws 10 19. Bidding, Negotiation and Performance of Government Contracts 12 20. Protection of U.S. Government Classified Information 12 21. Compliance and Discipline 12 22. Questionnaire 12 23. Waivers of the Code of Business Conduct and Ethics 12 24. Problem Solving 13 25. Seeking Advice/Reporting any Illegal or Unethical Behavior 13 26. Administration of the Code of Business Conduct and Ethics 13 27. Non-Exclusivity 14 Page 2 CODE OF BUSINESS CONDUCT AND ETHICS Introduction We ask for, and expect, a great deal from everyone associated with Precision Aerospace Components Corp. and its subsidiaries (collectively, the "Company"). We ask that you produce outstanding results and maintain high standards of business conduct.We ask that you become deeply involved with our business in its many forms.We ask that you work smart and make intelligent and rational decisions, which make the difference in our ability to be successful throughout the world in highly competitive businesses.At the same time, we also ask that you, as members of this Company, act in ways that will bring credit to yourselves, your families and your associates. The purpose of this Code of Business Conduct and Ethics (the "Code") is to set forth the basic principles and guidelines for the employees, officers, and directors of the Company, including the Company's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions (collectively, the "Employees"), and to codify standards reasonably designed to deter wrongdoing. In addition to strict compliance with legal requirements, all Employees are expected to be guided by the principles of honesty and professionalism in the conduct of the Company's affairs, and to comply with the policies contained, or referred to, in this Code.No code of business conduct and ethics can replace the thoughtful behavior of Employees.However, such a Code can focus the board and management on areas of ethical risk, provide guidance to personnel to help them recognize and deal with ethical issues, provide mechanisms to promptly report unethical conduct, and help to foster an awareness of the Company's obligations to shareholders, other Employees, customers, vendors, and the general public. Please read this Code carefully. After reading this booklet, you must return the enclosed reply card to your Human Resources Manager (defined as the chief Human Resources authority at your operating unit), acknowledging that you have read and understand the Company's Code of Business Conduct and Ethics.You are then responsible for compliance with this Code and, if you are a supervisor or manager, for making sure that those under your supervision know and adhere to it also.Failure to comply with the Code in any respect will result in disciplinary action, termination of employment, or other corrective action determined legally appropriate by the Company.If you are in a situation which you believe may violate or lead to a violation of this Code, a law, or Company policy, follow the guidelines described in Section 23 of this Code. 1.
